Filed 10/31/13 In re K.P. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re K.P., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                       A137361
K.P.,
                                                                         (Sonoma County
         Defendant and Appellant.                                         Super. Ct. No. 35960J)



         K.P. appeals from a juvenile court dispositional order committing him to the
Department of Corrections and Rehabilitation, Division of Juvenile Justice (now the
Division of Juvenile Facilities (DJF). He seeks a reversal of the order committing him to
DJF and a remand to the juvenile court for consideration of placement alternatives and
the completion of needed mental health and educational evaluations. We conclude K.P.’s
contentions require neither reversal nor remand to the juvenile court for further
proceedings. Accordingly, we affirm.




                                                             1
                                          FACTS
        A.      Background
        K.P. first became a ward of the juvenile court at age 14, based on a Welfare and
Institutions Code section 6021 petition, alleging that on June 27, 2010, he had committed
offenses constituting an assault with a deadly weapon (knife) (Pen. Code, § 245, subd.
(a)(1), and participation in a criminal street gang (Pen. Code, § 186.22, subd. (a)), and,
specifically alleging that the assault was committed for the benefit of a criminal street
gang (Pen. Code, § 186.22, subd. (b)(1)(B)), that K.P. had personally used a dangerous
and deadly weapon (Pen. Code, § 1192.7, subd. (c)(23)), and personally inflicted great
bodily injury on the victim (Pen. Code, § 12022.7, subd. (a)). At a jurisdictional hearing,
K.P. waived his right to trial and admitted to the charge of felony assault with a deadly
weapon, as well as the great-bodily-injury and gang enhancements; the other charge and
enhancement were dismissed. At the dispositional hearing held on September 17, 2010,
the juvenile court adjudged K.P. a ward of the court and determined that his maximum
term of confinement would be 12 years. K.P. was removed from the home of his
guardian (his grandmother) and placed in the custody of the probation department. The
probation department placed K.P. in a group home on October 14, 2010.
        Six months later, on March 22, 2011, the probation department filed a section 777
petition alleging that K.P. had violated probation as a result of his discharge from the
group home. K.P. admitted leaving the group home without permission and being
discharged from the home. The court continued K.P. as a ward and he was later placed at
a teen ranch.
        On December 29, 2011, the probation department filed a new section 777 petition
alleging that K.P. had violated probation by absconding from the teen ranch. The court
dismissed the petition, but continued K.P.’s wardship and returned him to the custody of
the probation department. K.P. was returned to the teen ranch.


1
        All further unspecified statutory references are to the Welfare and Institutions
Code.


                                              2
          B.    Proceedings Leading to DJF Commitment
          On May 29, 2012, the probation department filed an amended section 777 petition,
alleging that 16-year old K.P. had violated the terms of his probation by his termination
from the teen ranch for fighting on the grounds and his arrest for battery as a member of a
criminal street gang (Pen. Code, §§ 186.22, 242). After waiving his right to a hearing,
K.P. admitted to the allegations in the amended section 777 petition. K.P. was detained
in juvenile hall and the matter was referred to the probation department for a disposition
report.
          On June 14, 2012, the parties appeared in juvenile court. At that time, K.P. was
committed to DJF “for a 90-day period of observation and diagnosis” as recommended
by the probation department. While detained in juvenile hall, K.P. physically assaulted
another resident. The probation department filed a section 777 petition alleging K.P. was
again in violation of his probation. The parties appeared in juvenile court on August 3,
2012. After waiving his right to a hearing, K.P. admitted to the assault allegation. The
court reissued its order directing a 90-day evaluation at DJF, which was then scheduled to
take place the next week.
          On August 6, 2012, K.P. arrived at DJF, where he was subjected to an extensive
diagnostic evaluation over the next 90 days. DJF members of an interdisciplinary team
reviewed the following documents: (1) 6/15/2012 mental health intake assessment by the
California Department of Corrections and Rehabilitation; (2) 6/11/2012 Sonoma County
probation department report and recommendations; (3) Sonoma County Sheriff’s Office
Investigative Report; and (4) 07/23/2010 psychological assessment report. The DJF
report consisted of a case evaluation, probable causes for K.P.’s delinquent behavior, and
DJF’s training and treatment services that would be provided to K.P. (gang awareness,
decision making/impulse control, academic/vocational services, victims awareness,
informal drug program). A DJF “MSW caseworker specialist” described K.P.’s family
background, peer associations, community background, academic education, vocational
education/work experience, drug/alcohol use and abuse, correctional experience, self-
perceptions, and clinical impressions. The DJF staffing team recommended that the court


                                               3
commit K.P. to DJF’s Core Program “[d]ue to the services that [K.P.] needs and the
numerous previous attempts at placement in less restrictive environments.” The
recommendation reflected “the collective judgment of staffing team,” who believed that
DJF commitment was “the least restrictive disposition alternative available to the
Juvenile Court that will protect the public and provide needed correctional services for”
K.P. The “Clinical Intake Treatment Team” specifically recommended that if K.P. was
committed to DJF, he should be placed in “a mental health unit level of care to address
his mental health and psychiatric needs,” and where “ the staff to youth ratio is smaller
which [K.P.] appears to have more positive adjustment to.” A DJF clinical psychologist
submitted a mental health evaluation based on a review of the “field file,” clinical
interviews with K.P., and the administration of psychological tests, as well as
observations of K.P.’s test-taking behavior, by DJF’s clinical and professional program
staff members, on multiple dates in August, September and October of 2012. K.P. was of
average range intelligence and did not meet the specific criteria for the qualification of a
youth with disability status used within DJF and there were no significant test responses
that provided indications of an acute mental illness process He did not display any
significant disorganization of thought or impaired cognitive ability, and test responses
were negative for the presence of obvious or overt signs or symptoms of psychotic
thought process. However, he was seen as immature and socially apprehensive, and, took
required psychiatric medication for the management of his mood and thought process.
K.P. seemed to suffer “with periods of confusion or misunderstanding of social
interactions (including the expectations of others),” which contributed to his behavioral
acting out conduct. The DJF psychologist concluded that K.P. “is not insightful about his
past behavior and his judgment is seen as impulsive. His judgment is further impaired by
his apparent episodes of misperception (despite the absence of apparent or overt
psychotic process being presented in interview) of the motivations of others. His
historical gang affiliation further complicates his decision making options and increases
his community risk according to the DJF gang coordinator consulted in this matter. [¶] Of
particular concern in this case is the youth’s pattern of mistrust of authority figures and


                                              4
his episodic apparent misperception of his circumstances which then contributes to
unpredictable violence. The youth has repeatedly shown aggressive assault behaviors
and while some of which are gang influenced, others are apparently not gang related.
While [a psychological] assessment in 2010 recommended outpatient treatment and
added ‘should he not be found eligible for outpatient treatment, then placement in a
residential program is strongly recommended, preferably one with a day treatment
component[,]’ [t]he reality in 2012 is that the youth has failed in these alternative
treatment environments. . . . It is felt that this youth’s violence and mental health issues
necessitate an incarceration level of care. [¶] The youth’s level of dysfunction, violence
and unpredictable ‘altered states’ or decompensation events (which he calls ‘black outs’)
makes him inappropriate for any lower level of community care than he currently is
receiving at the Division of Juvenile Justice. This conclusion is based on review of the
youth’s field file, WIN record and author’s clinical interaction with the youth. The youth
identifies himself as ‘paranoid’ and while his testing does not show elevation in this scale
reference – it does show significant elevations in the areas of social anxiety/social
apprehension.” The psychologist recommended that K.P. be placed in a mental health
hall at DJF.
       Before the dispositional hearing, the probation department officer filed a
supplemental disposition report recommending commitment to DJF. The probation
department officer noted K.P.’s life had been affected by drug exposure in utero and
hereditary mental health issues, which was a formula for a predisposed propensity toward
violence and distress. Nevertheless, the probation department officer believed that those
factors, while being given special consideration, “should not condone [K.P.’s]
unpredictable violence inflicted on others” or “his inability to accept responsibility for his
conduct after the fact.” The probation department staff felt that K.P. was “far too great of
a risk to place in a group home setting and his level of violence and irrationality limits the
options available.” K.P. “had been afforded all available local services, to no avail, and
the level of treatment he require[d] [could] only be administered within a safe and



                                              5
structured setting,” and DJF was “equipped to address the minor’s current needs and . . .
future mental health needs should they become more evident.”
       On November 16, 2012, the parties appeared in juvenile court for a contested
dispositional hearing. The court had reviewed the probation department’s
recommendation, DJF’s diagnostic report, and a letter from K.P. K.P.’s counsel asked
the court to place K.P. either in a group home or in “probation camp.” Counsel
specifically noted that although DJF would provide some mental health treatment,
medication, and schooling for K.P., the youth would be an environment in which he
would be a target for gang retaliation either as a former gang member or because he had
been a member of a rival gang.
       The juvenile court followed the recommendations of the probation department and
the DJF staff and committed K.P. to DJF for a maximum term of five yeas and 346 days,
with credit for 346 days. The court further found K.P. was an individual with exceptional
needs and had an individual educational program that would be included in the
paperwork sent to DJF. In addressing K.P.’s concerns about DJF, the court commented:
“[K.P.] has been in front of me quite a bit. . . . [¶] . . .[W]hen I sent you [for a] diagnostic
[evaluation] I told you that you may be challenged to fight and those things would come
up. . . .” “So if one was to look at the 90-day diagnostic as a test, [K.P.] did not pass that
test. [¶] The Court has afforded you numerous opportunities. Those have not been
successful.”
                                        DISCUSSION
       K.P. argues the juvenile court’s findings that he would probably benefit from DJF
commitment and less restrictive alternatives would not be effective, are not supported by
substantial evidence and are based on an incomplete social study. According to K.P., the
court sent him to DJF without determining and considering the complete picture of his
mental health and special education needs; without performing the required assessment of
whether his individual rehabilitative and educational needs would be addressed by any
actual programs at DJF; and without considering what less restrictive alternatives might



                                               6
be effective and better address his mental health, educational and gang issues. We
conclude K.P.’s arguments are unavailing.
       “We review a commitment decision only for abuse of discretion, and indulge all
reasonable inferences to support the decision of the juvenile court.” (In re Asean D.
(1993) 14 Cal. App. 4th 467, 473.) Under section 202, “juvenile proceedings are primarily
‘rehabilitative’ (id., subd. (c)), and punishment in the form of ‘retribution is disallowed
(id., subd. (e)).” (In re Eddie M. (2003) 31 Cal. 4th 480, 507 (Eddie M.).) But, “[w]ithin
these bounds, the court has broad discretion to chose probation and/or various forms of
custodial confinement in order to hold juveniles accountable for their behavior, and to
protect the public. ([§ 202], subd. (e).)” (Eddie M., supra, at p. 507.) In making its
dispositional choice, the juvenile court here properly focused on “the dual concerns of the
best interests of the minor and public protection.” (In re Jimmy P. (1996) 50 Cal. App. 4th
1679, 1684.)
       We also conclude there was substantial evidence to support the juvenile court’s
finding that, “the mental and physical condition and qualifications of [K.P.] [were] such
as to render it probable that he [would] be benefited by the reformatory educational
discipline or other treatment provided by the” DJF. (§ 734.) At the time of the
dispositional hearing, K.P. was 17, and had continued his delinquent conduct over a
period of two years despite court intervention and placement at one group home and a
teen ranch. A commitment to DJF would provide K.P. with long-term, rehabilitative
programs in a structured environment, as recommended by the probation department
officer and the DJF staff. “Where the minor has previously failed in a series of local
programs . . . statewide confinement in the structured setting offered by DJF may
decisively outweigh other considerations.” (In re Greg F. (2012) 55 Cal. 4th 393, 418;
see In re Martin L. (1986) 187 Cal. App. 3d 534, 544 [“[c]ircumstances in a particular case
may well suggest the desirability of a [DJF] commitment despite the availability of . . .
alternative dispositions”].)
       K.P. argues the matter should be remanded because the juvenile court did not have
adequate information to consider his significant mental health and special educational


                                              7
needs in formulating the appropriate disposition and what services K.P. would actually
receive at DJF to address his needs. In support of his argument, K.P. cites several cases
that are inapposite. We are not here concerned with a court’s failure to consider a current
dispositional report (In re L. S. (1990) 220 Cal. App. 3d 1100, 1107), a court’s reliance for
disposition on a limited social study prepared for a fitness hearing (In re Devin J. (1984)
155 Cal. App. 3d 1096, 1101), a court’s reliance “on its previous dispositional order
purporting to impose ‘stayed’ or ‘suspended’ [DJF] commitment” (In re Ronnie P. (1992)
10 Cal. App. 4th 4th 1079, 1086), or a court’s failure to mention the ward’s special
educational needs (In re Angela M. (2003) 111 Cal. App. 4th 1392, 1399). In this case the
juvenile court appropriately relied for disposition on current social study reports, which
included comprehensive descriptions of the probable causes of K.P.’s delinquent
behavior and the treatment and services needed for his rehabilitation. In its commitment
order, the juvenile court directed the probation department to forward a copy of K.P.’s
medical records to DJF, indicated that K.P. had been prescribed psychotropic medication,
directed that a DJF physician evaluate the medication, and authorized DJF to provide
routine medical, dental and mental health treatment to K.P. (See Cal. Rules of Court, rule
5.805(3), (4).2) The juvenile court also identified K.P. as “an individual with exceptional
needs” and as having an “individualized education program.” (See § 17423; Cal. Rules of
Court, rule 5.805(5).4)


2
       California Rules of Court, rule 5.805 mandates, in pertinent part, that if the
juvenile court orders the youth committed to DJF, “[t]he court must order the probation
department to forward to the [DJF] all required medical information, including previously
executed medical releases,” and “[i]f the youth is taking a prescribed psychotropic
medication, the [DJF] may continue to administer the medication for up to 60 days,
provided that a physician examines the youth on arrival at the facility, and the physician
recommends that the medication continue.” (Id., rule 5.805(3), (4).)
3
       Section 1742 mandates, in pertinent part, that when the juvenile court commits to
DJF a person identified as an individual with exceptional needs, the court shall furnish to
DJF the juvenile’s individualized education program.
4
       California Rules of Court, rule 5.805 mandates, in pertinent part, that if the
juvenile court commits a youth to DJF, the court “must provide to the [DJF] information

                                             8
       “The [juvenile] court is only required to find if it is probable a minor will benefit
from being committed, and the court did so in this case.” (In re Jonathan T. (2008) 166
Cal. App. 4th 474, 486.) Contrary to K.P.’s contentions, the court was not required to
order further evaluations of his mental health or educational deficiencies or specify how a
DJF commitment would met his exceptional needs. Instead, it is DJF’s responsibility to
determine whether to accept a committed youth because he “can be materially benefited
by [DJF’s] reformatory and educational discipline, and . . .[it] has adequate facilities,
staff and programs to provide that care.” (§ 736, subd. (a).) “To determine who is best
served” by DJF and “who would be better served by the State Department of Mental
Health,” “the Director of the Division of Juvenile Justice and the Director of the State
Department of Mental Health shall . . . confer and establish policy with respect to the
types of cases that should be the responsibility of each department.” (Id., subd. (b).)
Additionally, it is DJF’s responsibility to assess the educational needs of the youths
accepted to its secured facilities. Section 1120 mandates that DJF “shall assess the
educational needs of each ward upon commitment and at least annually thereafter until
released on parole. The initial assessment shall include a projection of the academic,
vocational, and psychological needs of the ward and shall be used both in making a
determination as to the appropriate educational program for the ward and as a measure of
progress in subsequent assessments of the educational development of the ward.” (Id.,
subd. (b).) “The educational program of the [DJF] shall be responsive to the needs of all
wards, including those who are educationally handicapped . . . .” (Ibid.) The juvenile
court could – and this court does – presume that if DJF determines K.P. has special or
exceptional needs, such needs will be met. (Evid. Code, § 664 [presumption that official
duty has been regularly performed].) If K.P. believes DJF is “unable to, or failing to,
provide treatment consistent with [s]ection 734,” he may seek appropriate relief in the




regarding the youth’s educational needs, including the youth’s current individualized
education program if one exists.” (Id., rule 5.805(5).)


                                              9
juvenile court. (§ 7795; see In re Antoine D. (2006) 137 Cal. App. 4th 1314, 1323
[juvenile court may entertain motion to modify or vacate DJF commitment where there is
a showing under section 734 that the ward is unlikely to benefit from DJF’s education
and treatment programs].)
                                     DISPOSITION
       The dispositional order is affirmed.



                                                   _________________________
                                                   Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




5
        Section 779 reads, in pertinent part: “The court committing a ward to the Youth
Authority [now DJF] may thereafter change, modify, or set aside the order of
commitment. . . . This section does not limit the authority of the court to change, modify
or set aside the order of commitment after a noticed hearing and upon a showing of good
cause that the Youth Authority [now DJF] is unable to, or failing to, provide treatment
consistent with Section 734.”


                                              10